Citation Nr: 1635081	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities, including Waldenström's macroglobulinemia, posttraumatic stress disorder (PTSD), and coronary artery disease (CAD), post myocardial infarction.

2.  Entitlement to an initial rating in excess of 60 percent for CAD, post myocardial infarction.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to May 28, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The September 2010 rating decision, in pertinent part, granted service connection for hearing loss with a 0 percent rating effective May 28, 2010, and denied service connection for sleep apnea and a heart disability.  An interim January 2011 rating decision granted service for CAD post myocardial infarction with a 10 percent rating effective November 5, 1998 and a 60 percent rating from November 28, 2000.  An interim April 2016 rating decision assigned a 60 percent rating for CAD post myocardial infarction from November 5, 1998 (the day claim for a heart disability was first received).  In June 2016, the Veteran testified before the undersigned at a videoconference hearing; a copy of the hearing transcript is of record.  In June 2016 the Veteran submitted additional evidence with a waiver of initial consideration by the RO.

As noted, an April 2016 rating decision assigned a 60 percent rating for CAD post myocardial infarction from November 5, 1998.  This was a partial grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has claimed unemployability due to his heart disability.  A TDIU is part and parcel of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue of entitlement to a TDIU has been added to the appeal.  While the RO granted 100 percent schedular disability ratings for PTSD and Waldenström's macroglobulinemia from May 28, 2010, the Board finds that the issue of entitlement to TDIU prior to May 28, 2010 remains for consideration.

The issues of entitlement to service connection for sleep apnea, including as secondary to service-connected disabilities, an initial rating in excess of 60 percent for coronary artery disease , post myocardial infarction are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time under consideration is the Veteran's hearing acuity shown to have been worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code (Code) 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Inasmuch as the September 2010 rating decision granted service connection for hearing loss and assigned a disability rating and an effective date for the award, statutory notice had served its purpose and its application was no longer necessary.  An April 2011 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  The Veteran has had ample opportunity to respond, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  At the June 2016 hearing, the Veteran stated he was told by his cardiologist that he would probably not be able to go back to work for at least a year due to his heart disability.  He stated that he filed an application for disability benefits with Social Security Administration (SSA).  Since the Veteran filed for SSA benefits specifically related to his heart disability, records associated with his application in SSA's custody are not relevant to the hearing loss claim being decided herein.  Therefore, it is not necessary to obtain such records prior to rendering a decision in this matter.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board is remanding for SSA records in association with the claim for an increased rating for the Veteran's heart disability, which is also being remanded.  The Veteran was afforded VA audiology examinations in August 2010 and January 2016.  The Board finds the VA examinations to be adequate to adjudicate the claim addressed on the merits; the reports of the examinations note necessary findings, and the examiners expressed familiarity with the record/the Veteran's medical history.  The August 2010 examiner provided rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488  (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During June 2016 hearing, the undersigned identified the issues on appeal, noted the elements necessary to substantiate the claims, and identified evidence that could assist in substantiating the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) was satisfied.

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85, based on puretone thresholds and speech discrimination; there is no room for subjective interpretation.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85 (b).  Table VIA may also be used when there is an exceptional pattern of hearing impairment.  Such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

On August 2010 VA (fee basis) audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
20
35
45
28.8
LEFT
15
25
50
50
35

Speech audiometry revealed speech recognition ability of 94 in both ears.  The Veteran had mild to moderate sloping, sensorineural hearing loss in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported that his overall functional impairments were trouble hearing in restaurants and noisy environments, his ex-wife and daughter hearing things that he cannot hear and talking too loud.  The examiner noted that the effects of the Veteran's hearing loss disability on daily activities are that he does not hear things that other people hear, and at times he talks too loud; he also had problems hearing in restaurants.  There were no effects on the Veteran's usual occupation, as he had been on medical leave since November 2009.

Applying 38 C.F.R. § 4.85 Table VI to the findings on August 2010 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the August 2010 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupation and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, there is no basis for a higher (compensable) rating based on the above test results.

On January 2016 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
45
50
38
LEFT
25
40
50
60
44

Speech audiometry revealed speech recognition ability of 96 in both ears.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work.  Regarding his hearing loss, the Veteran stated, "Sometimes it hurts me financially as well as pissing off other people."

Applying 38 C.F.R. § 4.85 Table VI to the findings on January 2016 VA audiometry establishes that the Veteran had Level I hearing acuity in each ear.  Such findings warrant a 0 percent rating under Table VII, Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on the January 2016 examination.  The Board finds the examination to have been adequate for rating purposes; it was conducted in accordance with regulatory criteria, and the examiner commented on the effect the Veteran's hearing loss disability had on his occupation and daily activities.  See Martinak, 21 Vet. App. at 455-56.  Accordingly, there is no basis for a higher (compensable) rating based on the above test results.  

The Veteran claims essentially that the severity of his bilateral hearing loss is not adequately reflected in the current rating.  He reported that he does not hear things that other people hear, at times he talks too loud, and he has trouble hearing in restaurants.  He is competent, as a layperson, to report on that which he has personal knowledge, such as difficulty hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss must be denied.

The Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b).  However, as the schedular criteria contemplate the findings and associated functional impairment shown and there is no impairment (alleged or shown) that is not encompassed by the schedular criteria, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss; therefore, the benefit of the doubt doctrine does not apply.  38 C.F.R. § 4.3.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

At the June 2016 hearing the Veteran referenced statements by his wife, in July 2010 that he jerked in his sleep.  In the July 2010 statement the Veteran's wife (now ex-wife) noted that on their wedding night (March 1967 (7 months after discharge from service)) the Veteran's whole body jerked violently every 25 to 30 minutes while he was asleep.  She also noticed that he would stop breathing in his sleep.  She stated she would hear him stop breathing and then gasp for air then start breathing again.  The Veteran and his ex-wife have provided competent and credible statements and testimony regarding the Veteran's sleep apnea symptomatology, including onset.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the record indicates that the Veteran's sleep apnea may be associated with his service-connected disabilities, namely, Waldenström's macroglobulinemia, PTSD, and/or CAD, post myocardial infarction.  

The Veteran has not been afforded a VA examination to determine the nature and etiology of his sleep apnea.  McClendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The elements of McClendon are met in this case with respect to the issue of service connection for sleep apnea.  However, the record does not contain a medical opinion as to the etiology of the Veteran's sleep apnea.  Therefore, a VA examination is required.

At the June 2016 hearing, the Veteran stated he was told by his cardiologist that he would probably not be able to go back to work for at least a year due to his heart disability.  With that information, the Veteran stated that he filed an application for disability benefits with Social Security Administration (SSA).  As the Veteran has applied for SSA disability benefits, the SSA records must be requested and associated with his record.  VA has a duty to obtain relevant SSA records when VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Because these documents are potentially relevant to his claim for an initial increased rating, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records.

The most recent VA treatment records relevant to the Veteran's disabilities are dated in December 2015 and there are likely more treatment records available.  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Attempts to obtain these records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran has claimed unemployability due to his heart disability.  As noted above, the RO granted 100 percent schedular disability ratings for PTSD and Waldenström's macroglobulinemia from May 28, 2010.  The issue of entitlement to TDIU due to service-connected disabilities prior to May 28, 2010 is for consideration.  On review, the Board finds there is insufficient information regarding the Veteran's employment to make an informed decision regarding unemployability.  This matter must be remanded to request that the Veteran complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and to complete the necessary documentation to authorize VA to contact current and/or former employer(s) for additional information regarding employment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from December 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  After receipt of all additional records, schedule the Veteran for an appropriate sleep apnea examination with an appropriate medical professional to ascertain the nature, extent, and etiology of the claimed disability.  The Veteran's record as well as a complete copy of this remand, should be reviewed by the examiner for the pertinent history.  

The examiner is to address the following, as is relevant to the examination being performed: 

(A) Diagnose all sleep apnea pathology, if any is present.

(B) As to all diagnosed conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the condition 

(i) had its onset in-service; 

(ii) is related to the Veteran's period of service, including the onset of jerking, snoring, and impaired breathing symptoms; 

(iii) is caused by a service-connected disability(ies), including Waldenström's macroglobulinemia, PTSD, and CAD, post myocardial infarction; 

(iv) is aggravated by service-connected disabilities, including Waldenström's macroglobulinemia, PTSD, and CAD, post myocardial infarction.

The provided examination opinions must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's ex-wife's statements received in July 2010, the Veteran's June 2016 hearing testimony, and the June 2010 VA sleep study) setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training). 

3.  The RO must also attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions on his application for SSA disability benefits and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  

4.  Send the Veteran a notice letter advising him of what is needed to substantiate a TDIU claim.  Request that he complete a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) and to complete the necessary documentation to authorize VA to contact current and/or former employer(s) for additional information regarding his employment.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


